WESTERFIELD, J.
The plaintiff, a florist, and the defendant, a dairyman, are neighbors in the parish of Jefferson. One of the defendant’s cows broke through a fence and entered upon the property of plaintiff, causing certain depredation to his growing plants. In discussing the in-, cident it is claimed that defendant used certain abusive and insulting language in the presence of several bystanders. This suit is brought for the sum of $1,705, $205 of which is claimed to be due for damage to the growing plants of plaintiff, and the balance, $1,500, for humiliation, mental suffering, et cetera, due to the alleged use of abusive epithets by defendant.
There was judgment below in the sum of $200 covering damage to plaintiff's plants, no amount having been allowed on account of the alleged insult and abuse. Defendant has appealed.
In this court the claim for damages for defamation is abandoned. Consequently, there remains for consideration only the question of injury to the plaintiff's plants.
There is little or no dispute concerning the liability of defendant, the main defense being addressed to the quantum. It is said that there is not sufficient evidence to sustain an award of damages, which, in any event, were merely nominal. Two witnesses were placed upon the stand by plaintiff, both of whom were quite familiar with the character of shrubs and plants contained in plaintiff’s nursery, and both of whom testified that substantial damage had been occasioned by defendant’s cows. One of these witnesses, Mr. Papworth, who is shown to be a man of much experience in plaintiff’s line of business, testified that his nursery was one of the finest in the South, single plants being worth as much as $50 each. . He put the damage at “several hundred dollars.” No countervailing evidence is in the record. We feel, therefore, that the judgment of the court, a qua, should be affirmed.
For the reasons assigned, the judgment appealed from is affirmed.